Cite as 2016 Ark. 179

                SUPREME COURT OF ARKANSAS
                                       No.   D-16-174


                                                Opinion Delivered April   21, 2016
   STARK LIGON, EXECUTIVE
   DIRECTOR OF THE SUPREME
   COURT COMMITTEE ON
   PROFESSIONAL CONDUCT                         MOTION FOR APPOINTMENT OF
                                                SPECIAL JUDGE
                             PETITIONER

   V.

   JEFFERY H. KEARNEY
   ARKANSAS BAR ID #91249

                           RESPONDENT SPECIAL JUDGE APPOINTED.


                                      PER CURIAM


        Stark Ligon, Executive Director of the Arkansas Supreme Court Committee on

Professional Conduct, has filed a complaint for disbarment against the respondent, Jeffery

H. Kearney.

        Pursuant to section 13(A) of the Procedures of the Arkansas Supreme Court

Regulating Professional Conduct of Attorneys at Law, a special judge shall be appointed to

preside over the disbarment proceedings in the case herein. After hearing all evidence

relevant to the alleged misconduct, the judge shall make findings of fact, conclusions of law,

and recommendations of an appropriate sanction, and shall file them, along with a transcript

and the record of the proceedings, with the clerk of the supreme court.
                                   Cite as 2016 Ark. 179

       We hereby appoint the Honorable Vicki Cook as special judge to hear this matter

and provide the court with findings of fact, conclusions of law, and recommendations of an

appropriate sanction. Upon receipt of the special judge’s findings, we will render a decision

in this matter.

       It is so ordered.




                                             2